Detailed Action
1. This Office Action is submitted in response to the Amendment filed 11-16-2021, wherein claims 3, 6 and 7 have been canceled; claims 1 and 5 have been amended and new claim 8 has been added. Claims 1, 2, 4, 5 and 8 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments	
2. Applicant's arguments filed 11-16-2021 are persuasive, and all rejections in the Office Action mailed 8-26-2021 are hereby withdrawn.
 

Allowable Subject Matter
3. Claims 1, 2, 4, 5 and 8 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The the prior art also discloses a mass spectrometer that includes, two mass analyzers for MS/MS analysis, an ion trap (the accumulation unit), an ion detector with a data processor and controller that controls ion trap ejection (sampling) time. See; for example, USPN 4,755,670; USPN 6,852,971 and USPN 8,198,580.
The prior art fails to disclose using a control unit to specify and store coefficient information correponding to selected mass-to-charge ratio ranges and specifying the time 
Although the prior art also discloses the use of stored coefficients with slope and line intercepts See; for example, USPN 8,258,462; USPN 8,604,420 and US Pat Pub No 2016/0025742, there is no motivation to combine these or any prior art references in order to obtain the claimed invention. 
5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the mass spectrometer described above that, also includes a using a control unit to specify and store coefficient information correponding to selected mass-to-charge ratio ranges and specifying the time information corresponding to the selected mass-to-charge ratio by substituting the selected mass-to-charge ratio and the specified coefficient information into a prescribed function, and controlling the sampling operation period based on the specified time information and thereby control a data capturing period when data to be processed by the data processing unit is delimited, as described at [0047]-[0053] of the applicant’s specification.

6. Claims 2, 4, 5 and 8 are allowed by virtue of their dependency upon allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
December 23, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881